Title: To James Madison from James Maury, 19 November 1807
From: Maury, James
To: Madison, James



Sir!
American Consulate Liverpool 19th. Novem 1807

I have the honor to inclose you the late orders in council which so materially concern our ship-owners, also a price-current.  Trade is very dull indeed.
I have a letter from Mr. Monroe dated Portsmouth 13th. instant, when he informed me he was embarked and on the point of sailing for the U. S. A.  Mr. Rose, the new Envoy from this country, sailed on the 12th. in the Statira frigate.  I have the honor to be with Perfect Respect Sir Your most Obedient Servt

James Maury

